Citation Nr: 1633284	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  11-31 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from November 1965 to October 1969, which involved service in Vietnam.  He subsequently served in the Air Force Reserve and was engaged in active duty for training (ACDUTRA) from September 1990 to July 1991 in Operation Desert Storm/Shield.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the evidence demonstrates that the Veteran has bilateral hearing loss that was incurred in or as a result of active service, to include the period of active duty and of ACDUTRA.

2.  Giving the Veteran the benefit of the doubt, the evidence demonstrates that the Veteran has tinnitus that was incurred in or as a result of active service, to include the period of active duty and of ACDUTRA.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(22), 101(24), 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101(22), 101(24), 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable actions taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system to include sensorineural hearing loss and tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In this case, as the disorders at issue are "chronic diseases" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  However, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, are inapplicable to periods of ACDUTRA and INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service-connected.  Id. at 159.

As an initial matter, the Board finds that the Veteran has a current diagnosis of bilateral sensorineural hearing loss and current reports of tinnitus.  See VBMS, 5/4/10 VA Examination.

Additionally, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran contends that his current hearing loss and tinnitus are due to exposure to traumatic noise while aboard the U.S.S. Forrestal during his service in the Navy and as an aircraft mechanic with the Air Force Reserve.  In his June 2010 Notice of Disagreement (NOD), he stated that while aboard the U.S.S. Forrestal, he worked the flight deck and flying aircrew, where he was exposed to "deafening" noise.  Additionally, he noted a July 1967 flight deck fire, which killed over 100 sailors and involved explosions, the noise of which was "unbearable."  He also denied any significant noise exposure prior to or post-service.  See VBMS, 6/8/10 NOD; 7/11/16 Appellate Brief.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, the Veteran is competent to establish that he experienced noise exposure while working as an aircraft mechanic.  Additionally, the Veteran's DD Forms 214 reflect that he was an aircraft mechanic while in the Navy and a flight line branch supervisor during his period of ACDUTRA with the Air Force Reserve.  As there is no evidence to the contrary in the record, the Board finds that the Veteran's contentions that he experienced some level of noise exposure while in service to be credible.

Therefore, the Veteran's claims of bilateral hearing loss and tinnitus turn on whether there is a causal relationship between the current disabilities and active service.

Service treatment records (STRs) reflect that the Veteran's puretone testing at the time of enlistment in November 1965 revealed normal hearing with levels at or below 10 decibels for all of the relevant frequencies.  See VBMS, 5/12/16 STR, p. 4.  See 38 C.F.R. § 3.385; Henseley, 5 Vet. App. at 157.  His September 1969 separation examination revealed no abnormalities except for marks and scars, but did not include puretone testing.  See id. at 7-8.  As such, it is not clear whether the Veteran's hearing loss manifested in any way during his active duty service in the Navy.

The Veteran enlisted in the Air Force Reserve in June 1970, shortly after separation from the Navy.  Although the enlistment examination report revealed normal clinical evaluations for ears and drums, it did not include an audiological examination.  See VBMS, 2/3/97 STR, p. 40-41.  However, the Veteran denied ear trouble, running ears, and hearing loss.  See id. at 35.  The next audiological examination did not occur until May 1977, almost seven years after enlistment in the Reserve, and had puretone testing results as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
25
35
LEFT
15
10
5
15
15

See id. at 7.

Subsequent audiological examinations during the Veteran's service in the Reserve reflect a gradual worsening in hearing, especially the right ear; however, no significant threshold shift was found.  The Veteran consistently denied ear trouble and hearing loss during this time.

STRs during ACDUTRA include an October 1990 puretone testing, with results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
45
40
LEFT
10
10
15
30
30

See VBMS, 2/3/97 STR (USAFR), p. 89.  The follow-up results the following day after a minimum of 15 hours of being noise-free were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
40
45
LEFT
15
10
10
25
25

See id.  The Veteran was referred to the Detailed Follow-up Program as he was found to have significant hearing threshold shift that may be attributed to exposure to excessive noise.  See id. at 88-90.

An audiological examination from May 1991, two months prior to the end of the period of ACDUTRA, revealed puretone testing results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
45
45
LEFT
15
10
10
25
30

See id. at 87.

VA treatment records from September and November 2009 reflect the Veteran's reports of some hearing difficulty and significant noise exposure during service.  He also reported constant bilateral tinnitus.  An audiogram indicated moderate high frequency sensorineural hearing loss in both ears.  See VBMS, 5/18/10 CAPRI, p. 1-2.

A May 2010 VA examination indicated review of the Veteran's claims file and medical records, recounted the Veteran's history, and recited his complaints.  The Veteran reported bilateral hearing loss about 10 years prior and intermittent, recurrent tinnitus for the past eight years.  The puretone testing results were as follows:





HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
35
55
55
LEFT
20
20
30
50
55

Speech discrimination based on the Maryland CNC word list was 96 percent in the right ear, and 94 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner then stated that she could not resolve the issue of hearing loss without resort to mere speculation.  She explained that the next audiological examination after separation from the Navy was in 1977 and showed some high frequency hearing loss.  However, by this time, the Veteran had already been working on the flight line full-time since 1969.  His hearing loss continued to worsen during Reserve duty, and there was no significant change shown after the period of ACDUTRA.  Therefore, because it was unknown as to whether the Veteran's hearing loss began during Navy service, she could not determine without speculation whether hearing loss was due to active duty service.  She also opined that tinnitus was less likely as not due to military noise exposure as the reported onset was only about eight years ago, which did not coincide with the last dates of active duty service.

Based upon the evidence of record in conjunction with the applicable laws and regulations, the Board finds the evidence for and against the Veteran's service connection claims is at least in relative equipoise.

Although the Veteran's bilateral hearing loss worsened during his Reserve period, there was no significant threshold shift determined until October 1990 during his period of ACDUTRA.  Additionally, the May 2010 VA examiner opined that she could not resolve the issue of hearing loss without resorting to mere speculation.  However, she only focused on the Veteran's Navy service and did not state whether his bilateral hearing loss was incurred during his period of ACDUTRA.  In light of the inadequate and inconclusive VA examination, and after considering all of the evidence of record, the Board gives the Veteran the benefit of the doubt and finds that his bilateral hearing loss was incurred during his period of ACDUTRA.

The Board also finds that the Veteran's tinnitus is related to active service, including his period of ACDUTRA.  The Veteran reported onset of tinnitus around 2002.  However, the VA opinion was inadequate as the rationale provided merely stated that the onset did not coincide with the Veteran's dates of active duty service.  She did not consider a delayed onset of tinnitus or incurrence or aggravation in the Veteran's period of ACDUTRA.  As such, resolving all reasonable doubt in the Veteran's favor, especially considering his military occupational specialty, the Board finds that the Veteran's tinnitus is etiologically related to his active service, to include in-service noise exposure during active duty service and the period of ACDUTRA.

As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss and tinnitus are related to his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


